Citation Nr: 1716855	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-44 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to June 2, 2010, and to a rating in excess of 20 percent beginning June 2, 2010, for diabetes mellitus (DM). 

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 2, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from December 1967 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board notes that in a January 2013 rating decision, the Veteran was granted a 70 percent combined disability rating beginning June 2, 2010, with PTSD rated at 50 percent.  The same rating decision also granted TDIU beginning June 2, 2010.  Those decisions do not constitute a full grant of the benefits sought on appeal.  However, the Board has limited its consideration accordingly. 

This case was previously before the Board in July 2014, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to June 2, 2010, the Veteran only required restriction of diet for treatment of his DM.  

2.  Beginning June 2, 2010, the Veteran's DM required metformin and a restricted diet for control, but has not required medically prescribed regulation of activities.

3.  The occupational and social impairment resulting from PTSD more nearly approximates deficiencies in most areas for the entire period on appeal.   

4.  A claim of entitlement to a TDIU was received by VA in April 2010, and there is no formal claim, informal claim, or written intent to file a claim for entitlement to a TDIU or entitlement to an increased disability rating prior to that date. 

5.  In a January 2013 rating decision, the Veteran was granted entitlement to TDIU effective June 2, 2010, and the evidence does not establish that the Veteran became unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DM prior to June 2, 2010 have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a rating in excess of 20 percent for DM from June 2, 2010 have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2016). 

3.  The criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016). 

4.  The criteria for a TDIU were not met prior to June 2, 2010.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.340, 3.341, 3.400, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Increased Rating for Diabetes Mellitus

The Veteran asserts that he is entitled to a higher disability rating for his DM because he has to regulate his activities as a result of complications from his DM. 

An April 2008 VA Medical Center treatment record showed that Veteran had DM that was controlled by dietary restrictions.  Treatment records showed that it was newly diagnosed and did not require an oral agent to control.  

A July 2009 VA treatment record showed that the Veteran denied weight change, dysphagia, or change in appetite.  However, in October 2009, the Veteran reported to the Montrose VA Medical Center with complaints of anemia, dizziness, low blood pressure, and erectile dysfunction.  Laboratory testing showed that his glucose was 158.  The Veteran was advised to fast for blood sugar laboratory tests and was given a referral for nutritional diabetic education.  

At an August 2009 VA examination, the Veteran was advised of dietary restrictions for treatment of DM.  The examiner noted that there was no hypoglycemia, hyperglycemia, or ketoacidosis noted, and the Veteran noted that his DM had not restricted his activities to any significant degree.  The examiner noted that since adhering to his dietary restrictions, the Veteran had lost approximately ten pounds.  The Veteran reported that he saw his doctor about once every six months for his DM.  He also denied any diabetic-related cardiac, vascular, ophthalmological, renal, skin, neurological, or bladder and bowel complications.  Glucose was found to be 194, CBC within normal limits, and hemoglobin A1C at 7.9 percent.  The examiner noted the presence of onychomycosis on both toenails, but no tinea pedis or ulceration.  The examiner found that, in general, the Veteran's DM was well controlled by diet and did not require medication.  

In November 2009, the Veteran reported erratic meal intake and that he often skipped breakfast and lunch, but that he regularly ate rice and beans or pasta for dinner.  He reported that he drank about 4-5 cans of soda per day.  His nutritional laboratory tests showed a hemoglobin A1C of 5.6 percent and glucose at 129.  The Veteran was advised of the sugar content in a regular soda and advised that he discontinue drinking it.  The examiner assessed the Veteran with mild nutritional status, and put into place a dietary plan to control the Veteran's glucose. 

June 2010 VA Medical Center treatment records show that the Veteran was admitted to the hospital due to his DM.  At that time, the Veteran reported a blood glucose level of 600 to his primary care provider and mentioned that the doctors were having a difficult time getting his glucose level to a normal state.  However, according to the medical records, the Veteran's blood glucose level was 452 on June 1, 300 on June 2, 279 on June 3, and resumed a normal level of 202 on June 4.  The Veteran was placed on Metformin, which helped regulate his blood glucose level and alleviate his symptoms.  Upon discharge, the examiner prescribed Metformin to take twice daily to help regulate his DM.  No limitations were placed on his physical activity, and dietary restrictions remained in place.  On June 10, the Veteran reported for a follow-up visit where his blood glucose was found to be elevated.  The examiner noted that the Veteran had not been abiding by his regulated diet.  

At an April 2016 VA examination, the Veteran was noted to maintain his DM with an oral hypoglycemic agent (Metformin).  The examiner noted that the Veteran had been maintained on insulin for approximately two years, but that insulin had been discontinued as a result of the great response.   The examiner noted that the Veteran did not require regulation of activates as a part of medical management of DM and that he visited his doctor less than 2 times per month for his DM.  The Veteran had not been hospitalized for ketoacidosis or hypoglycemic reactions in the past twelve months.  The examiner noted that there had been no unintentional weight loss or loss of strength attributable to the Veteran's DM.  The examiner noted that there had been no hemoglobin A1C levels of greater than 6.5 percent since 2010, and that the Veteran's most recent hemoglobin A1C was 5.7 percent in 2016 and that his most recent fasting glucose level was 131, also in 2016.  The examiner found that the Veteran's DM was currently controlled with oral medication and did not impact his ability to work.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his DM prior to June 2, 2010.  In this regard, the evidence of record indicates that the Veteran's DM was manageable by a restricted diet only.  Since the Veteran's diagnosis in 2009 to June 2010, he did not require any oral hypoglycemic agent or insulin to regulate his diet.  The first instance of the Veteran requiring insulin or a hypoglycemic agent was shown to be June 2010, and from that date, he was granted a rating in excess of 10 percent.  Therefore, since the competent evidence of report did not show the necessity of an oral hypoglycemic agent or insulin to manage his DM, the Veteran is not entitled to an initial rating in excess of 10 percent prior to June 2, 2010.  38 C.F.R. § 4.120, Diagnostic Code 7913. 

The Board also finds that the Veteran is not entitled to a rating in excess of 20 percent for his DM beginning June 2, 2010.  The evidence of record indicates that the Veteran does not require insulin to manage his DM, but that his DM was well-controlled with an oral hypoglycemic agent and a restricted dietary plan.  There is no objective medical evidence that the Veteran is medically prescribed to regulate his activities.  The April 2016 VA examiner specifically found that the Veteran's DM did not limit his physical abilities.  Even so, the Board notes that the regulation of activities is not merely a subjective complaint, but a medical conclusion of record, and one which has not been objectively shown by the evidence.  Additionally, the Veteran has not required hospitalizations for either hypoglycemic reactions or ketoacidosis and there is no evidence that he sees his diabetic care provider excessively for DM management.  Therefore, as there is no evidence that a physician has specifically told the Veteran that he must regulate his activities or avoid strenuous occupational and recreational activities as a result of his DM, the Veteran is not entitled to a higher rating for his DM.  38 C.F.R. § 4.120, Diagnostic Code 7913. 

Increased Rating for PTSD

The Veteran has asserted that he should have higher ratings for PTSD because his social and occupational functioning is worse than contemplated by the currently assigned rating. 

At a November 2009 VA examination, the Veteran reported feeling depressed all the time, with no symptom remission over the past several years.  He reported that his depression had become progressively worse over the past year specifically.  He reported increased feelings of hopelessness and helplessness, and reported that he had increased passive thoughts of wanting to hurt himself and others, but denied any intent to act.  The Veteran reported that his interest and motivation had decreased in almost all activities and he had been more socially withdrawn.  The Veteran reported that his daily routine consisted only of going to work, watching television, and sleeping.  He reported that he felt discouraged about his life not going anywhere and that his energy level was consistently low and he had poor concentration.  The Veteran reported that he was becoming increasingly more forgetful and that it interfered with his occupational functioning and job performance.  The Veteran reported that he experienced auditory hallucinations, in that he heard voices, and visual hallucinations, in that he saw spots.  The Veteran reported that the quality of his social relationships was poor and that they were unsupportive and actually noted that he did not have any significant relationships.  The Veteran reported that he experienced nightmares and sleep impairment.  He was hypervigilant and had an increased startle response.  The Veteran reported that he was maintained on psychotropic medication for treatment of his PTSD symptoms.

Upon mental status examination, the Veteran was noted to be slightly unkempt and casually dressed.  He was alert, made adequate eye contact, and was cooperative and appropriate during the examination.  The Veteran's speech was fluent and coherent, with a slowed rate and low volume.  His mood was depressed and his affect was constricted and congruent with his mood.  Thought processed were concrete, but slightly circumstantial with delayed processing of information.  He denied current suicidal and homicidal ideations, and auditory hallucinations.  He continued to endorse visual hallucinations.  There were no obsessive or ritualistic behaviors exhibited.  The Veteran's insight, judgment, and impulse control were considered limited.  The Veteran was alert and oriented, but there was delayed cognitive processing and short-term memory problems evident.  The examiner confirmed the diagnosis of PTSD and major depressive disorder and noted that they were chronic and severe.  The examiner noted that the Veteran's symptoms were severe enough to result in a marked decrease in his family relations, judgment, thinking, mood, and social and occupational functioning and that they had a significant impact on his overall quality of life.     

At an April 2016 VA examination, the Veteran reported that he had been remarried and that his marriage was going well.  He reported that he was close to all four of his adult children and his two sisters.  The Veteran reported that he had a few friends from AA and that he socialized on occasion.  He reported that he enjoyed reading and watching television in his leisure time.  The Veteran reported that he continued to experience flashbacks and intrusive recollections, and that they were one of the reasons why he had been unable to continue working past 2011.  He reported that he continued to experience nightmares and sleep impairment.  The Veteran reported that his intrusive recollections sometimes resulted in intense or prolonged physiological reactions.  The Veteran reported that he continued to avoid things that reminded him of his traumatic experiences.  He reported that he experienced persistent and negative beliefs and expectations of himself and others, that he had a markedly diminished interest in participating in things he used to enjoy, that he felt detachment or estrangement from others, and that he felt unable to experience positive emotions.  The Veteran reported that he experienced symptoms or irritability, anger, hypervigilance, exaggerated startle response, and problems with concentration.  The Veteran reported that he had difficulty being around people and crowds, which impacted his ability to work.  

Upon mental status examination, the Veteran's mood was depressed and his affect was flattened.  He was anxious and noted to experience chronic sleep impairment.  There was no evidence of delusions, hallucinations, or obsessive rituals present.  The Veteran's speech and thought content were within normal limits and there is no indication from the examination report that he had any impairment in judgment, impulse control, or insight.  The examiner confirmed the diagnosis of PTSD. 

A review of the record shows that the Veteran seeks fairly regular mental health treatment at the VA Medical Center.  A review of the treatment notes of record show that the Veteran generally reports symptoms of sleep impairment, anxiety, depression, mood dysregulation, hypervigilance, guilt, anger, nightmares, anhedonia, and intrusive recollections.  He is generally found to have a restricted affect and impairment in mood, and his insight and judgment are usually noted to be fair.  The Veteran's treatment records do show some hospitalizations of 21 days or more, during which times he was assigned a 100 percent rating as a result of hospitalization.  However, a review of the treatment notes of record do not show that the Veteran has reported symptoms significantly different than those documented in the various VA examination reports of record.         

The Board finds that the Veteran is entitled to a 70 percent rating for his PTSD for the entire period on appeal.  The evidence of record shows that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.  At his November 2009 VA examination, the examiner specifically noted that the Veteran's impairment was significant and had a rather severe impact on his daily life.  The Veteran has been found to have some significant impairment in maintaining relationships with people outside his immediate family.  The Veteran typically has symptoms of depression, flattened affect, sleep disturbance, nightmares, anxiety, lack of interest and motivation, anhedonia, isolation, avoidance, and hypervigilance.  The Veteran is maintained on psychotropic mediation and still has somewhat significant impairment.  The Veteran's judgment, insight, and impulse control are generally noted to be either limited or fair.  He has also experienced intermittent auditory and visual hallucinations and has passive suicidal and homicidal ideations.  Therefore, the Board finds that the evidence supports a finding that there are deficiencies in most areas due to psychiatric symptoms.  Therefore, the Board finds that a rating of 70 percent is warranted for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board's finding that there are deficiencies in most areas is sufficient to warrant a 70 percent rating even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning a higher rating for the Veteran's PTSD.  However, there is no indication from the record that the occupational and social impairment resulting from the Veteran's PTSD has been total.  The Board notes that the Veteran worked until 2011 and there is no indication from the record that the Veteran's PTSD alone would prevent him from working.  Further, at his April 2016 VA examination, the Veteran noted that he was able to maintain a marriage with his wife, relationships with his 4 adult children, and relationships with his siblings.  The Veteran has also been noted to have a few friends from AA and he himself reported that he socialized on occasion.  Further, there is no indication from the record that the Veteran has experienced difficulty in maintaining his hygiene or that he exhibited obsessional or ritualistic activities that interfered with his daily activities.  Further, there is no indication from the record that the Veteran has experienced significant impairment in speech or thought processes.  While the Veteran has experienced suicidal and homicidal ideations and some impairment in impulse control, he has not been noted to be a persistent danger to himself or others.  Therefore, the Board finds that a rating in excess of 70 percent for PTSD is not warranted because total occupational and social impairment has not been shown.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to TDIU Prior to June 2, 2010

The Veteran has asserted that he should have been assigned TDIU prior to June 2, 2010, as he had not worked since January 2010.  

A review of the record shows that the Veteran submitted a May 2010 letter from his employer indicating that he was still currently working at the time, but that his retirement was pending.  In a letter from OPM, it was noted that the Veteran started disability retirement on June 8, 2010.  Additionally, at his April 2016 VA examination, the Veteran reported that he last worked in 2011 for the Montrose VA as a food delivery person.  

In sum, while the Veteran does meet the schedular criteria for assignment of a TDIU prior to June 2, 2010, there is no indication from the record that he was unable to obtain and maintain substantially gainful employment solely as a result of his service-connected disabilities prior to that date.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a TDIU and entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent prior to June 2, 2010, and to a rating in excess of 20 percent beginning June 2, 2010, for DM is denied.  

Entitlement to a rating of 70 percent, but not higher, for the entire period on appeal for PTSD is granted.

Entitlement to a TDIU prior to June 2, 2010, is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


